DETAILED ACTION

This Office Action is in response to the Amendment filed May 19, 2022. Claim(s) 1 and 11 have been amended. Claim(s) 4 and 14 have been canceled. Therefore, Claim(s) 1, 5-7, 9-11, and 15-21 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on November 22, 2019. It is noted, however, that applicant has not filed a certified copy of the 201911156277.2 application as required by 37 CFR 1.55.

Interview Summary

A proposed amendment was submitted for applicant’s consideration. Examiner suggested the Applicant to amend claims as shown in the Examiner’s Amendment below in order to place the application in condition for allowance.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s Representative, Timothy Menasco (Reg. No. 71,749) on May 24, 2022.

The application has been amended as follows:


Claim 21. (Currently Amended) The method of claim [[4]] 1, wherein said determining the activeness of the group, comprising:
determining the activeness of the group based on the number of members sending messages, the amount of text messages, and the amount of abnormal messages by using a logarithmic function.

Allowable Subject Matter

Claim(s) 1, 5-7, 9-11, and 15-21 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art of record does not disclose or suggest either singly or in combination for each group, determining at least one influence factor based on attribute information; determining a group quality index based on at least one influence factor; and recommending one or more groups based on the group quality indexes, wherein said determining at least one influence factor, comprising: determining a group saturation by calculating a ratio of a current number of members in the group to an upper limit of the number of members in the group, and determining an activeness of the group based on the number of members sending messages, an amount of text messages, and an amount of abnormal messages, the amount of text messages comprising the amount of abnormal messages; and wherein said determining the group quality index, comprising: determining the group quality index based on the group saturation and the activeness of the group.
For these reasons, the Examiner believes the limitations indicated above and in combination with the rest of the limitations are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        5.24.2022